UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4391


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANTHONY DAVE GREEN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:10-cr-00968-MBS-7)


Submitted:   January 26, 2016                 Decided:   March 2, 2016


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor K. Li, LI LAW FIRM, LLC, Columbia, South Carolina, for
Appellant. Stanley D. Ragsdale, Julius Ness Richardson, Assistant
United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Dave Green appeals from his conviction and 120-month

sentence entered pursuant to his guilty plea to conspiracy to

possess with intent to distribute crack cocaine.           On appeal, his

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), questioning whether the district court complied

with Fed. R. Crim. P. 11 and whether the sentence was reasonable.

Although informed of his right to file a pro se supplemental brief,

Green has not done so.     We affirm.

     Counsel does not direct the court to any specific error during

Green’s Rule 11 hearing.        Our review of the record reveals that

the court substantially complied with Rule 11 and that any minor

omissions, to which Green did not object, did not affect his

substantial rights.       See United States v. Massenburg, 564 F.3d

337, 342-43 (4th Cir. 2009) (explaining that, in guilty plea

context, defendant meets his burden to establish that plain error

affected his substantial rights by showing reasonable probability

that he would not have pled guilty but for Rule 11 omission).

     Similarly, counsel identifies no potential error in Green’s

sentence.     According    to   the   presentence   investigation   report

(“PSR”), Green’s total offense level was 31; he was in criminal

history category II; and his Sentencing Guidelines range was 121-

151 months.    Green also was statutorily subject to a mandatory

minimum sentence of 120 months.           There were no objections to the

                                      2
PSR, which the court adopted.                  Green’s counsel argued for a

variance      based    upon     the   powder-to-crack       sentencing     ratio,

contending that the proper ratio was 1:1.                After hearing argument

from counsel and Green’s allocution, the court granted the variance

and sentenced Green to 120 months in prison.

      We find that the sentence is procedurally and substantively

reasonable.      See Gall v. United States, 552 U.S. 38, 51 (2007).

The   court    properly       calculated       Green’s   Guidelines   range   and

considered the 18 U.S.C. § 3553(a) (2012) factors.                      While the

individualized assessment was extremely brief in this case, the

court had granted a variance below the Guidelines range of 121-

151   months    and,    therefore,     had       limited   sentencing    options.

Accordingly, we find no procedural error.                   Further, given the

totality of the circumstances and the fact that Green received the

sentence he requested, which was also the statutory minimum, the

sentence is substantively reasonable.

      In accordance with Anders, we have reviewed the record in

this case and have identified no meritorious issues for appeal.

Accordingly, we affirm Green’s conviction and sentence. This court

requires that counsel inform Green, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Green requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                   Counsel’s

                                           3
motion must state that a copy thereof was served on Green.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                4